DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, wherein the surface layer contains following (a) to (c),
(a) a binder made of an acrylonitrile-butadiene rubber having an acrylonitrile amount of 32 mass% or more and 35 mass% or less, and the (a) is a crosslinked body;
(b) an ion-conducting agent; and
(c) an acrylic polymer having both a silicone group and a fluorine-containing group, and
a content of the (b) is 3.0 parts by mass or more and 40 parts by mass or less with respect to 100 parts by mass of (a), the (c) is an acrylic block copolymer composed of a polymer segment having at least one selected from among a silicone group and a fluorine-containing group and a polymer segment having no silicone group and fluorine-containing group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mutsude et al., U.S.P.G. Pub. No. 2021/0308719; and Kadoshima et al., U.S. Pat. No. 10,394,161, teach similar materials for a developing roll.  Kadoshima teaches the proper materials and ranges, however, fails to teach that (c) is an acrylic block copolymer composed of a polymer segment having at least one selected from among a silicone group and a fluorine-containing group and a polymer segment having no silicone group and fluorine-containing group

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852